STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re S. J. TEMPLES, Minor.                                          March 12, 2015

                                                                     No. 323246
                                                                     Branch Circuit Court
                                                                     Family Division
                                                                     LC No. 08-003890-NA


Before: M. J. KELLY, P.J., and MURPHY and HOEKSTRA, JJ.

PER CURIAM.

        Respondent-father appeals as of right the order terminating his parental rights to the
minor child, SJT, under MCL 712A.19b(3)(c)(ii) (other conditions exist that could have caused
the child to come within the court’s jurisdiction and they have not been rectified) and (g) (failure
to provide proper care and custody). Because the trial court terminated respondent’s parental
rights without first specifically adjudicating respondent as unfit, we vacate the trial court’s order
terminating respondent’s parental rights and remand for proceedings consistent with this opinion.

        In April of 2012, the Department of Human Services (DHS) filed a petition against
respondent and SJT’s mother.1 SJT’s mother pleaded to the allegations of abuse and neglect in
the petition on May 22, 2012, at which time the trial court assumed jurisdiction over SJT and
SJT was placed in respondent’s care. In contrast to SJT’s mother, respondent was present at the
hearing on May 22, 2012 and advised of his right to be represented by an attorney, but he did not
admit or deny any allegations in the petition, nor did he plead no contest. See MCR 3.971.
Instead, in assuming jurisdiction, the trial court employed the one-parent doctrine, specifically
informing respondent that it would assume jurisdiction based on the mother’s admissions to
allegations in the petition. At that time, respondent indicated that he understood his rights and
that he did not object to SJT’s mother making admissions. After the trial court assumed
jurisdiction, both respondent and SJT’s mother were ordered to comply with services aimed at
reunification.

       After more than two years of services, on June 10, 2014, DHS petitioned for termination
of respondent’s parental rights. On July 24, 2014, respondent moved for dismissal of the


1
 SJT’s mother’s parental rights have also been terminated. She is not, however, a party to this
appeal.


                                                -1-
termination petition and, relying on In re Sanders, 495 Mich 394; 852 NW2d 524 (2014), he
requested an individual adjudication. The trial court denied respondent’s request for
adjudication and proceeded with a termination hearing, following which the trial court
terminated respondent’s parental rights on July 29, 2014. Respondent now appeals as of right.

       On appeal, respondent argues that, because he was not individually adjudicated, the trial
court did not have the authority to make decisions regarding his parental rights and the
termination order must therefore be vacated. We agree.

        “In Michigan, child protective proceedings comprise two phases: the adjudicative phase
and the dispositional phase.” Id. at 404. “The adjudicative phase determines whether the
probate court may exercise jurisdiction over the child.” In re Brock, 442 Mich 101, 108; 499
NW2d 752 (1993). Specifically, once a petition has been authorized, a respondent-parent can (1)
admit the allegations in the petition, (2) plead no contest to the allegations, or (3) demand an
adjudication trial to contest the merits of the petition. In re Sanders, 495 Mich at 405, citing
MCR 3.971 and MCR 3.972. When allegations of abuse or neglect against a parent are proved
by plea or through a trial, the parent is adjudicated unfit and the court assumes jurisdiction over
the child. In re Sanders, 495 Mich at 406-407. The parties then enter into the dispositional
phase, during which the trial court may enter orders appropriate for the welfare of the child, often
involving the adoption of a case service plan. Id. The dispositional phase ends either with
reunification of the family or a petition for termination of parental rights. Id. at 407.

        For many years, including at the time the trial court assumed jurisdiction over SJT in the
present case, “the one-parent doctrine” permitted courts to obtain jurisdiction over a child on the
basis of the adjudication of only one parent and to then proceed to the dispositional phase with
respect to both parents. See id. 407-408. However, on June 2, 2014, the Michigan Supreme
Court issued In re Sanders, which abolished the one-parent doctrine. Id. at 422-423. The Court
held the one-parent doctrine to be unconstitutional because due process requires that each parent
must be specifically adjudicated as unfit before the court can enter any dispositional orders
interfering with his or her parental rights. Id. at 415, 422.

        Applying In re Sanders to the present facts shows that respondent’s parental rights were
interfered with and that he was denied due process because he had not been specifically
adjudicated as unfit at the time his rights were terminated. That is, at the time the trial court
assumed jurisdiction and ordered respondent’s compliance with services, respondent had made
no admissions regarding the allegations in the petition, he had not plead no contest to those
allegations, and no trial had been held regarding the allegations involving respondent. See MCR
3.971 and MCR 3.972. On these facts, respondent had not been specifically adjudicated as unfit,
and therefore the trial court could not interfere with his parental rights. See In re Sanders, 495
Mich at 405, 415, 422-423.

        On appeal, petitioner attempts to distinguish In re Sanders from the present facts because
the respondent-father in Sanders demanded an individual adjudication, see id. at 402, while in
contrast, respondent here did not initially demand an individual adjudication and to the contrary
indicated that he had no objection to SJT’s mother entering a plea to the allegations which would
bring SJT within the trial court’s jurisdiction. Further, because respondent did not appeal the


                                                -2-
trial court’s exercise of jurisdiction, petitioner maintains that respondent may not now raise the
issue on appeal.

        Insofar as petitioner’s argument suggests that respondent is not entitled to relief because
he somehow consented to the trial court’s jurisdiction, such an assertion is plainly without merit
because subject matter jurisdiction cannot be conferred by the consent of the parties. See In re
Youmans, 156 Mich App 679, 684-685; 401 NW2d 905 (1986). Moreover, although respondent
did not appeal the trial court’s exercise of jurisdiction at that time, this does not prevent him from
now demanding an individual adjudication on direct appeal from the trial court’s termination of
his parental rights because his assertion of a right to an individual adjudication is not a collateral
attack on the court’s exercise of jurisdiction but a direct challenge to the trial court’s failure to
afford respondent due process. See In re S Kanjia, __ Mich App __, __; __ NW2d __ (2014),
slip op at 4-6. Indeed, to the extent petitioner’s argument more generally implicates preservation
concerns, we note that respondent did in fact raise this issue in the trial court shortly after the
decision in In re Sanders was issued and that, in any event, this Court has determined that a
demand for individual adjudication under In re Sanders may be raised for the first time on direct
appeal. See In re S Kanjia, slip op at 4-6. In short, we see no reason why respondent may not
rely on In re Sanders. Thus, in sum, neither the admissions made by SJT’s mother nor
respondent’s failure to object to those admissions constituted an adjudication of respondent’s
fitness, and consequently, the trial court violated respondent’s due process rights by subjecting
him to dispositional orders without first adjudicating him as unfit. See In re Sanders, 495 Mich
at 405, 422-423.

       We therefore vacate the order terminating respondent’s parental rights and remand for an
adjudication relating to respondent’s fitness as a parent. Because the matter of adjudication must
be considered by the trial court before it moves to the dispositional phase regarding respondent,
we need not address respondent’s additional arguments concerning statutory grounds or whether
termination of respondent’s parental rights was in the best interests of the minor child.

        Vacated and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                              /s/ Michael J. Kelly
                                                              /s/ William B. Murphy
                                                              /s/ Joel P. Hoekstra




                                                 -3-